[Cite as Pugh v. Capital One Bank USA N.A., 2021-Ohio-994.]


STATE OF OHIO                   )                        IN THE COURT OF APPEALS
                                )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                )

JAMES S. PUGH                                            C.A. No.   20CA011643

        Appellant

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
CAPITAL ONE BANK (USA) NA, et al.                        COURT OF COMMON PLEAS
                                                         COUNTY OF LORAIN, OHIO
        Appellees                                        CASE No.   18CV196556

                               DECISION AND JOURNAL ENTRY

Dated: March 29, 2021



        CALLAHAN, Presiding Judge.

        {¶1}    Appellant, James Pugh, appeals from the judgment of the Lorain County Court of

Common Pleas dismissing his complaint for failure to state a claim. For the reasons set forth

below, this Court affirms.

                                                    I.

        {¶2}    Mr. Pugh filed a “Complaint in Equity for a Judicial Composition Agreement”

wherein he sought to adjust his debts against thirty of his creditors via a “judicial composition

agreement.” Mr. Pugh conceded he owed the debt, but claimed he was insolvent and offered to

pay twenty-percent of the total debt. Mr. Pugh demanded a “lawful Judicial Composition

Agreement be formulated, declared and ordered by the [c]ourt and that such judgment against

Defendants be issued[.]”

        {¶3}    Three of the defendant creditors, LNVN Funding, LLC (“LNVN”), Citibank, N.A.

(“Citibank”), and Midland Credit Management, Inc. (“Midland”) filed answers. Citibank also
                                                  2


filed a counterclaim for monies due on a credit card account. LNVN moved for and was granted

judgment on the pleadings as to Mr. Pugh’s complaint. Additionally, Citibank filed a motion for

summary judgment as to its counterclaim and Mr. Pugh’s complaint. The trial court granted

Citibank’s motion for summary judgment as to both pleadings and entered judgment in the amount

of $1,396.71 in favor of Citibank and against Mr. Pugh.

       {¶4}    Thereafter, Mr. Pugh voluntarily dismissed two defendant creditors, Midland and

Synchrony Bank Care Credit Pref. Dental, and filed a notice of acceptance of a compromise

agreement with a third defendant creditor, Capital One Bank, USA. As to the remaining defendant

creditors, Mr. Pugh filed a motion for judgment on the pleadings which was denied. Mr. Pugh

then filed a motion for summary judgment. The trial court did not rule on this motion. Instead,

the trial court gave Mr. Pugh notice of its intent to consider a dismissal for failure to state a claim

and set a deadline for Mr. Pugh to file a brief in support of his complaint. In response, Mr. Pugh

filed a supplemental motion for summary judgment. Thereafter, the trial court dismissed Ms.

Pugh’s complaint for failure to state a claim.

       {¶5}    Mr. Pugh timely appealed, asserting one assignment of error.

                                                  II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED PREJUDICIAL ERROR WHEN IT
       DISMISSED THE PLAINTIFF’S CASE ON ITS OWN MOTION UNDER
       CIV.R. 12(B)(6) AND IN DENYING AND FAILING TO GRANT PLAINTIFF’S
       MOTION FOR JUDGMENT ON THE PLEADINGS (FILED 1/22/2019),
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (FILED 4/02/2019) OR
       PLAINTIFF’S SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT
       (FILED 3/27/2020)[.] THE TRIAL COURT COMMITTED PREJUDICIAL
       ERROR BY DISMISSING THE CASE AND IN ITS DENIAL OF [MR.] PUGH
       ACCESS TO THE [C]OURT. [MR.] PUGH WAS WRONGFULLY DENIED
       ACCESS TO THE COURT AND WRONGFULLY DENIED EQUITABLE
       RELIEF AND AN EQUITABLE ORDER AND JUDGMENT THAT HE
       SOUGHT FOR HIS REHABILITATION FROM THE TRIAL COURT.
                                                  3



       {¶6}    Mr. Pugh argues that the trial court erred in dismissing his complaint and in not

exercising its equitable jurisdiction to grant him a “judicial composition agreement.” We disagree.

       {¶7}    A motion to dismiss pursuant to Civ.R. 12(B)(6) is a procedural motion that tests

the sufficiency of the plaintiff’s complaint. State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs.,

65 Ohio St.3d 545, 548 (1992). The dismissal of a complaint for failure to state a claim is

warranted when based upon the complaint it appears beyond a doubt that the plaintiff can prove

no set of facts that would entitle the plaintiff to recovery. O’Brien v. Univ. Community Tenants

Union, Inc., 42 Ohio St.2d 242 (1975), syllabus. In considering a motion to dismiss based upon

Civ.R. 12(B)(6), the court “must presume that all factual allegations of the complaint are true and

make all reasonable inferences in favor of the non-moving party.” Mitchell v. Lawson Milk Co.,

40 Ohio St.3d 190, 192 (1988). Further, the trial court cannot consider allegations or evidence

outside the complaint and its incorporated attachments when deciding a Civ.R. 12(B)(6) motion.

State ex rel. Fuqua v. Alexander, 79 Ohio St.3d 206, 207 (1997); King v. Semi Valley Sound, LLC,

9th Dist. Summit No. 25655, 2011-Ohio-3567, ¶ 8. “[A] court may dismiss a complaint on its own

motion pursuant to Civ.R. 12(B)(6), failure to state a claim upon which relief may be granted, only

after the parties are given notice of the court’s intention to dismiss and an opportunity to respond.”

State ex rel. Edwards v. Toledo City School Dist. Bd. of Edn., 72 Ohio St.3d 106, 108 (1995). This

Court reviews de novo a trial court’s decision to dismiss for failure to state a claim under Civ.R.

12(B)(6). Park Street Group, LLC v. White, 9th Dist. Summit No. 28254, 2017-Ohio-1188, ¶ 8,

citing Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, ¶ 5.

       {¶8}    In his brief, Mr. Pugh acknowledges that the trial court dismissed his complaint for

failure to state a claim, but he “[b]elieve[s]” the dismissal was “more akin to a Civ.R. 12(B)(1)

dismissal.” Mr. Pugh argues that the trial court erred in dismissing his complaint because it has
                                                   4


subject matter jurisdiction pursuant to the Ohio Constitution, the Ohio Revised Code, and English

common law and chancery to decide matters based in equity and the trial court refused and failed

to exercise its equitable jurisdiction in this matter.

        {¶9}    Mr. Pugh’s argument involves two of the three recognized types of jurisdiction:

“subject matter jurisdiction” and “jurisdiction over the particular case.” See State v. Parker, 95

Ohio St.3d 524, 2002-Ohio-2833, ¶ 22 (Cook, J., dissenting), citing State v. Swiger, 125 Ohio

App.3d 456, 462 (9th Dist.1998). The Ohio Supreme Court has recognized that “[t]here is a

distinction between a court that lacks subject-matter jurisdiction over a case and a court that

improperly exercises that subject-matter jurisdiction once conferred upon it.” Pratts v. Hurley,

102 Ohio St.3d 81, 2004-Ohio-1980, ¶ 10.

        {¶10} Subject matter jurisdiction refers to the power of a court to hear and decide a case

on the merits. State ex rel. Tubbs Jones v. Suster, 84 Ohio St.3d 70, 75 (1998), citing Morrison v.

Steiner, 32 Ohio St.2d 86 (1972), paragraph one of the syllabus. “A complaint may only be

dismissed under Civ.R. 12(B)(1) when it raises no cause of action that is cognizable by the forum.”

Jones v. Summit Cty. Job & Family Servs., 9th Dist. Summit No. 27708, 2016-Ohio-4940, ¶ 5,

citing State ex rel. Bush v. Spurlock, 42 Ohio St.3d 77, 80 (1989). See Bringheli v. Parma City

School Dist. Bd. of Edn., 8th Dist. Cuyahoga No. 91064, 2009-Ohio-3077, ¶ 10 (“The standard of

review for a dismissal pursuant to Civ.R. 12(B)(1) * * * is whether the plaintiff has alleged any

cause of action over which the court has authority to decide.”). The focus of subject matter

jurisdiction is “on the court as a forum and on the case as one of a class of cases, not on the

particular facts of a case or the particular tribunal that hears the case.” Swiger at 462.

        {¶11} The Ohio Supreme Court “has long held that the court of common pleas is a court

of general jurisdiction, with subject-matter jurisdiction that extends to ‘all matters at law and in
                                                   5


equity that are not denied to it.’” Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-

4275, ¶ 20, quoting Saxton v. Seiberling, 48 Ohio St. 554, 558-559 (1891). While, we agree with

Mr. Pugh that the trial court in this matter had subject matter jurisdiction over matters at law and

in equity, this conclusion is not dispositive to the issue on appeal. The trial court did not dismiss

Mr. Pugh’s complaint for lack of subject matter jurisdiction because he failed to allege a cause of

action over which the trial court had the authority to decide. Rather, the trial court dismissed his

complaint because Mr. Pugh failed to state a claim upon which relief can be granted. By

addressing the sufficiency of Mr. Pugh’s complaint, the subject matter jurisdiction of the trial court

was “virtually” admitted and not challenged. See generally Saxton at 558. Accordingly, Mr.

Pugh’s arguments based upon Civ.R. 12(B)(1) are misplaced.

       {¶12} “The term ‘jurisdiction’ is also used when referring to a court’s exercise of its

jurisdiction over a particular case.”     Pratts, 102 Ohio St.3d 81, 2004-Ohio-1980, at ¶ 12.

Jurisdiction over the particular case involves the authority of the trial court “‘“to determine a

specific case within that class of cases that is within its subject matter jurisdiction.”’” Id., quoting

Parker, 95 Ohio St.3d 524, 2002-Ohio-2833, at ¶ 22 (Cook, J., dissenting), quoting Swiger at 462.

       {¶13} Mr. Pugh’s argument that the trial court refused and failed to exercise its equitable

jurisdiction when it dismissed his complaint refers to the trial court’s exercise of its jurisdiction

over the particular case. See Pratts at ¶ 12. “‘To bring a cause within the jurisdiction of a court

of equity, it is requisite that the primary right involved be an equitable right as distinguished from

a legal right, or that the remedy at law as to the right involved is not full, adequate and complete.’”

Bd. of Edn. of the N. Olmsted City School Dist. v. Bd. of Edn. of the Cleveland Mun. School Dist.,

108 Ohio St.3d 479, 2006-Ohio-1504, ¶ 51 (Lundberg Stratton, J., dissenting), quoting State ex

rel. Lien v. House, 144 Ohio St. 238, 244 (1944), citing 30 Corpus Juris Secundum, Equity, Section
                                                 6


20, at 338. Mr. Pugh’s arguments generally address both the trial court’s equitable authority in

this matter and his equitable right to have his debts adjusted through a judicial composition

agreement.

       {¶14} In his complaint, Mr. Pugh asserted a single claim based in equity for the

adjustment of his debts via a judicial composition agreement. Mr. Pugh identified thirty defendant

creditors who had made demands to him for the payment of his debts and the amount owed to each

creditor. Mr. Pugh admitted that he owed the debts totaling $14,700.05. Mr. Pugh alleged that he

had insufficient non-exempt assets to pay the sums due and that he was judgment proof. In the

complaint, Mr. Pugh made an “offer” to the defendant creditors of “a twenty (20%) compromise

or composition” of their claimed debt to be paid monthly over a period of three years. Based upon

these averments, Mr. Pugh demanded a “lawful Judicial Composition Agreement be formulated,

declared and ordered by the [c]ourt and that such judgment against Defendants be issued[.]”

       {¶15} Mr. Pugh argues that his complaint is premised upon the Ohio Supreme Court’s

decision in J. T. Way & Co. v. S. T. & R. Langley, 15 Ohio St. 392 (1864). Mr. Pugh claims that

J. T. Way & Co. “validated” the law in Ohio that an embarrassed debtor could have his debts

adjusted and may seek a composition agreement made in good faith. Mr. Pugh concludes that the

law expressed in J. T. Way & Co. provides him, as an embarrassed debtor, an equitable right to

have his debts adjusted pursuant to a “judicially ordered composition agreement” regardless of his

creditors’ objections. Mr. Pugh’s reliance upon J. T. Way & Co. is misplaced because it is factually

distinguishable from the instant matter and Mr. Pugh has misconstrued J. T. Way & Co.

       {¶16} In J. T. Way & Co., the embarrassed debtors and their creditors had entered into

and completed a composition agreement prior to the suit being filed. Id. at 397. The debtors in J.

T. Way & Co. relied upon the composition agreement to argue that subsequent promissory notes
                                                 7


related to the debt released in the composition agreement were void for lack of consideration. Id.

In affirming the lower courts’ decisions in favor of the debtors, the Ohio Supreme Court recognized

“[t]he binding force and validity of a composition agreement made in good faith between an

embarrassed debtor and his creditors, and fully carried into execution[.]” Id. at 397-399. J. T. &

Way Co. acknowledged the right of an embarrassed debtor and his creditors to enter into a

composition agreement and the validity of a composition agreement. Id. at 397-398.

       {¶17} Unlike the debtors and creditors in J. T. Way & Co., Mr. Pugh and his creditors

have not entered into a composition agreement. Nor does Mr. Pugh seek to invalidate another

instrument based upon the validity and binding effect of an existing composition agreement.

Rather, Mr. Pugh demands, based upon the authority of J. T. Way & Co., that the trial court create

and order a judicial composition agreement between himself and his creditors that is based upon

his offer to compromise contained in the complaint. Contrary to Mr. Pugh’s position, J. T. Way &

Co. did not address the equitable right of an embarrassed debtor to adjust his debt via a judicial

composition agreement. Accordingly, J. T. Way & Co. does not support the equitable right asserted

by Mr. Pugh in his complaint.

       {¶18} In his appellate brief, Mr. Pugh explains that his complaint sought to have the trial

court recognize his “embarrassed circumstances, his exemptions under law, a lack of recoverable

assets, and his reasonably asking [the trial court] to approve the structure of a proposed repayment

plan proposed in good faith invoking the equitable jurisdiction of [the trial court] and seeking an

order for an equitable judicial composition compromising his debt.” Other than J. T. Way & Co.,

Mr. Pugh provides no other law in support of his claimed equitable right. Nor does Mr. Pugh cite

to any statutory or constitutional provision providing for such an equitable right.
                                                  8


         {¶19} We are mindful, however, that where the rights of the parties are not clearly defined

in law, broad equitable principles of fairness apply and will determine the outcome of each case

individually. Civ. Serv. Personnel Assn., Inc. v. Akron, 48 Ohio St.2d 25, 27 (1976). In the absence

of any law recognizing his asserted equitable right, Mr. Pugh suggests that his equitable right to a

judicial composition agreement for the adjustment of his debts in the trial court is akin to the debts

of insolvent estates and deceased persons being adjusted in probate court. If Mr. Pugh’s claim for

protection of a wrong or a right is of a nature similar to one that has been recognized and protected,

but has no established relief in precedent, then Mr. Pugh can proceed under the equitable maxim

that “equity will not suffer a wrong to be without a remedy.”1 See Civ. Serv. Personnel Assn., Inc.

at 27.

         {¶20} Mr. Pugh analogizes that because the probate court adjusts the debts of “‘dead

people[,]’” “[s]urely living humans can * * * receive absolution of debt” in the trial court. We do

not agree that the actions of the probate court are of a similar nature as those being asserted by Mr.

Pugh in this case. The probate court does not order the estate’s creditors to accept a percentage of

the claims owed based upon a good faith offer from the administrator of the estate to compromise

the debt. Rather, the probate court, after a hearing, confirms or disapproves the administrator’s

classification and allowance of claims. R.C. 2117.17(C). The claims are paid in accordance with

the priority of classes set forth in R.C. 2117.25(A). If there are insufficient funds, the statute

mandates that the creditors in that class be paid ratably. R.C. 2117.25(E). Accordingly, the probate

court is not “adjust[ing]” the debt of an insolvent estate as suggested by Mr. Pugh.




         1
       This maxim has also been stated as equity will not suffer “a right, to be without a remedy.”
30A Corpus Juris Secundum, Equity, Section 132 (Mar. 2021 Update).
                                                 9


       {¶21} Because the equitable right pled in Mr. Pugh’s complaint is not recognized in law,

nor is there a right of a similar nature that has been recognized and protected, Mr. Pugh has failed

to state a claim upon which relief can be granted. Without a recognized right, the equitable maxim

that equity will not suffer a right to be without a remedy is not applicable in this matter to confer

equitable jurisdiction upon the trial court. See generally Brownfield, Bowen, Bally & Sturtz v. Bd.

of Edn., 56 Ohio App.2d 10, 12 (4th Dist.1977) (“The maxim ‘Equity will not suffer a wrong to

be without a remedy,’ emphasizes the point that where a court recognizes the rightfulness of a

litigant’s claim it will endeavor to find a remedy, a way to uphold and enforce that claim.”).

       {¶22} Mr. Pugh’s request for a judicial composition agreement to adjust his debts also

fails to state a claim upon which relief can be granted because it contradicts the courts’ equity

powers in relation to contracts, usurps the fundamental right of the freedom to contract, and

violates and supplants the common law right of debtors and creditors to enter into a composition

agreement.

       {¶23} A composition agreement, as the words suggests, is an agreement or contract

between a debtor and two or more of his creditors wherein the creditors agree to accept as full

satisfaction of the debt an amount less than the full amount due:

       A composition with creditors is generally defined as an agreement between an
       insolvent or embarrassed debtor and the debtor’s creditors under which the creditors
       for some consideration, such as an immediate payment, agree to accept payment of
       less than the whole amount owing in full satisfaction of their respective claims.

24 Ohio Jurisprudence 3d, Creditors’ Rights, Section 506 (Feb. 2021 Update). See Columbus

Concrete Constr. Co., Inc. v. Ross, 10th Dist. Franklin No. 86AP-441, 1986 WL 15181, *4 (Dec.

30, 1986). See also 15B American Jurisprudence 2d, Composition with Creditors, Section 1 (Feb.

2021 Update) (recognizing a composition agreement under the common law theories of contract);

21 Corpus Juris Secundum, Creditor and Debtor, Section 88 (Mar. 2021 Update). Because it is a
                                                10


contract, a composition agreement requires the debtor and the creditors to agree to the terms and

that there be consideration. 24 Ohio Jurisprudence 3d, Creditors’ Rights, Section 506 (Feb. 2021

Update); 15B American Jurisprudence 2d, Composition with Creditors, Section 1 (Feb. 2021

Update). See J. T. Way & Co., 15 Ohio St. at 398; Moses v. Katzenberger, 12 Ohio Dec.Rep. 19,

20, 1854 WL 2902 (1854); R. Brown & Co. v. Daugherty, 8 Ohio Dec.Rep. 371, 372-373, 1882

WL 5728 (1882); Keys v. Baldwin, 9 Ohio Dec.Rep. 737, 739, 1887 WL 437 (1887). Composition

agreements between debtors and creditors have been recognized, interpreted, and enforced in Ohio

courts. See, e.g., J. T. Way & Co. at 398; Moses at 20; R. Brown & Co. at 371-373; Keys at 737-

740; Windhorst v. Brandt, 18 Ohio App. 59, 61 (1st Dist.1923); Columbus Concrete Constr. Co.,

Inc. at *4.

        {¶24} Mr. Pugh, however, seeks a judicial composition agreement. Mr. Pugh has not

provided any legal authority, nor has this Court found any, defining or explaining what a judicial

composition agreement is. Mr. Pugh’s complaint provides some insight as to what he proposes to

be a judicial composition agreement.

        {¶25} In his complaint, Mr. Pugh made an offer to his creditors to compromise his debt.

Mr. Pugh stated that he was “seeking [a composition] agreement for an order for an equitable

composition agreement” wherein he would pay the amount offered in the complaint and each

creditor would “be paid upon acceptance of the judicial compromise offer as set forth” in the

complaint. Mr. Pugh’s complaint also proposed the scope and substance of his obligations and

rights under the “judicially ordered composition agreement.” He demanded “a lawful Judicial

Composition Agreement be formulated, declared and ordered by the [trial court] and that such

judgment against [the creditors] be issued[,]” and that the original debt owed by Mr. Pugh and any

claims by the creditors be “discharged, declared satisfied and terminated[.]”
                                                11


       {¶26} Mr. Pugh argues that the trial court’s equitable jurisdiction relative to the judicial

composition agreement is not “subject to a creditor veto.” In essence, Mr. Pugh is suggesting that

the creditors do not have the ability to reject his offer in the complaint. As proposed by Mr. Pugh,

a judicial composition agreement is in substance a contract made by the court for the debtor and

creditors compromising the debtor’s debts.

       {¶27} “A court of equity will not undertake to make a contract for the parties[.]” Pater v.

Schumaker, 21 Ohio App. 528, 531 (1st Dist.1926). See Liberal S. & L. Co. v. Frankel Realty Co.,

137 Ohio St. 489, 500 (1940) (“[E]quity does not * * * make a new contract for the parties.”).

See, e.g., Nordlinger v. Libow, 136 Misc. 438, 240 N.Y.S. 193 (1930) (Finding there was no

composition agreement made by the parties, the court held “[i]t is not for the court to make a

composition agreement or any other agreement.”). See generally Smitt v. Aultman & Taylor Co.,

28 Ohio C.D. 46, 54, 38 Ohio C.C. 46, 25 Ohio C.C.(N.S.) 561, 1916 WL 914 (5th Dist.1916)

(Recognizing the plain provision in the contract, the court held that “equity does not permit courts

to make other or change plain provisions of a contract.”); Mitchell v. Aetna Ins. Co., 6 Ohio Dec.

420, 428 (C.P.1897) (In relation to a request for reformation of a contract, the court recognized

when there is no meeting of the minds, there is no contract and “[c]ourts do not make contracts;

they only enforce them when justice and equity require it.”). Moreover, there is a recognized deep-

seated right to the freedom to contract. Cincinnati City School Dist. Bd. of Edn. v. Conners, 132

Ohio St.3d 468, 2012-Ohio-2447, ¶ 15. See Sec. Savs. Assn. of Dayton v. DeWeese, 12 Ohio Law

Abs. 565, 567, 1932 WL 2375 (2d Dist.1932), rev’d on other grounds 126 Ohio St. 480 (1933)

(“The law favors the right of contract.”). Mr. Pugh’s claim for a judicial composition agreement

is essentially a contract made by the court which is prohibited in equity. Additionally, a contract

made by the court would erode the parties’ fundamental right to freely contract.
                                                 12


       {¶28} “Equitable principles ‘cannot be invoked to destroy or supplant a legal right.’” The

Independence Square Shopping Ctr., Inc. v. Empire Elec. Fixture Co., 8th Dist. Cuyahoga No.

45651, 1983 WL 4690, *3 (Sept. 8, 1983), quoting Civ. Serv. Personnel Assn., Inc., 48 Ohio St.2d

at 27. Additionally, “a court of equity cannot create a remedy in violation of law.” Niles v. Evans,

73 Ohio Law Abs. 493, 136 N.E.2d 177, 181 (C.P.1955). When common law defines and

establishes the rights of parties, equity cannot be used to change those rights. Id. Composition

agreements entered into by the debtor and his creditors are a recognized right in common law. See

J. T. Way & Co., supra. Mr. Pugh’s claim for a judicial composition agreement is being used to

violate and supplant the common law right to enter into composition agreements by allowing

courts to make the contract for the parties. Accordingly, equity does not permit Mr. Pugh’s request

for a judicial composition agreement.

       {¶29} Upon review of Mr. Pugh’s complaint and the attachments thereto, and presuming

all factual allegations as true and construing the reasonable inferences in Mr. Pugh’s favor, Mr.

Pugh has failed to state a claim upon which relief can be granted under equity. Accordingly, we

conclude that the trial court did not err in dismissing Mr. Pugh’s complaint pursuant to Civ.R.

12(B)(6). Further, because Mr. Pugh has no equitable right in this matter, the trial court’s equity

jurisdiction was not invoked,2 and there was no refusal or failure by the trial court to exercise

equitable jurisdiction. See Bd. of Edn. of the N. Olmsted City School Dist. at ¶ 51 (Lundberg




       2
         Equity jurisdiction may also be invoked when the remedy at law is inadequate. See Bd.
of Edn. of the N. Olmsted City School Dist., 108 Ohio St.3d 479, 2006-Ohio-1504, at ¶ 51
(Lundberg Stratton, J., dissenting), quoting State ex rel. Lien, 144 Ohio St. at 244, citing 30 Corpus
Juris Secundum, Equity, Section 20, at 338. Because Mr. Pugh has failed to state a claim upon
which relief can be granted, the issue of whether there is an adequate remedy at law as to the right
invoked is moot.
                                                  13


Stratton, J., dissenting), quoting State ex rel. Lien at 244, citing 30 Corpus Juris Secundum, Equity,

Section 20, at 338.

         {¶30} Mr. Pugh also claims that by dismissing his complaint and not exercising its equity

jurisdiction, the trial court denied him his constitutional right to open courts pursuant to the Ohio

Constitution, Section 16, Article I. Mr. Pugh argues that the open courts provision “mandates”

that the trial court “accept [his] complaint for equitable relief and grant him an equitable relief as

prayed for in his complaint[.]”

         {¶31} Article I, Section 16 of the Ohio Constitution states in pertinent part that “All courts

shall be open, and every person, for an injury done him in his land, goods, person, or reputation,

shall have remedy by due course of law, and shall have justice administered without denial or

delay.” Courts are required to provide a forum to administer justice pursuant to Article I, Section

16 of the Ohio Constitution when there is a legal right to maintain an action. Kane v. Quigley, 1

Ohio St.2d 1, 3 (1964). See Wagner v. Vosler, 12th Dist. Preble No. CA91-11-020, 1992 WL

193669, *3 (Aug. 10, 1992).

         {¶32} Based upon our disposition above, Mr. Pugh failed to state a claim upon which

relief can be granted. Because Mr. Pugh has failed to satisfy the threshold issue of asserting a

cognizable claim that is entitled to a remedy, we conclude that Mr. Pugh was not denied his

constitutional rights under Article I, Section 16 of the Ohio Constitution. See Kane at 3; Wagner

at *3.

         {¶33} Lastly, we note that Mr. Pugh’s stated assignment of error also references the trial

court’s alleged error in failing to grant his motion for judgment on the pleadings, motion for

summary judgment, and supplemental motion for summary judgment. Notably, Mr. Pugh does

not challenge the trial court’s judgments granting LNVN’s motion for judgment on the pleadings
                                                  14


against Mr. Pugh and granting Citibank’s motion for summary judgment as to its counterclaim and

Mr. Pugh’s complaint and entering a money judgment against Mr. Pugh. We will limit our review

accordingly.

       {¶34} Based upon our conclusion that the trial court did not err in dismissing Mr. Pugh’s

complaint for failure to state a claim upon which relief can be granted, Mr. Pugh was not entitled

to judgment on the pleadings. See King v. Stump, 4th Dist. Ross No. 97CA2349, 1998 WL 903494,

*1-2, 4 (Dec. 28, 1998) (Based upon the trial court’s sua sponte dismissal of plaintiff’s complaint

as being “fatally defective on its face, [the plaintiff] was not entitled to judgment on the

pleadings.”). Additionally, Mr. Pugh’s pending motions for summary judgment and supplemental

summary judgment became moot when the trial court, on its own motion, dismissed Mr. Pugh’s

complaint for failure to state a claim. See Parker v. Mausser, 10th Dist. Franklin No. 18AP-137,

2018-Ohio-4296, ¶ 10-13, 24, 26 (The plaintiff’s pending motions for summary judgment and

default judgment were rendered moot when the trial court, on its own motion, dismissed the

plaintiff’s complaint for failure to state a claim.). Accordingly, we conclude that the trial court did

not err in denying each of Mr. Pugh’s motions.

       {¶35} Mr. Pugh’s assignment of error is overruled.

                                                 III.

       {¶36} Mr. Pugh’s sole assignment of error is overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                                  Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                15


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



HENSAL, J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

ROBERT J. GARGASZ, Attorney at Law, for Appellant.

ANTHONY J. HUSPASKA and ROBERT LEE HENGGE, Attorneys at Law, for Appellee.